Exhibit 10.2

Oncor Electric Delivery Company LLC

March 8, 2018

PERSONAL AND CONFIDENTIAL

[Name]

[Address]

Dear [Name]:

1.    Introduction. Oncor Electric Delivery Company LLC (“Oncor”) is pleased to
offer you this “Letter Agreement” in connection with the consummation of the
transactions (the “Merger”) described in that certain Agreement and Plan of
Merger by and among Sempra Energy, Power Play Merger Sub I, Inc., Energy Future
Intermediate Holding Company LLC, and Energy Future Holdings Corp., dated as of
August 21, 2017 (the “Merger Agreement”). As you know, Oncor, Oncor Electric
Delivery Holdings Company LLC, Sempra Energy, and Power Play Merger Sub I, Inc.
previously entered into an agreement, dated as of August 25, 2017, pursuant to
which, among other things, Sempra Energy agreed to pay certain benefits in the
event of your retirement or termination of employment based on the terms
contained in that agreement (the “Sempra Agreement”).

2.    Effect of the Merger. This Letter Agreement will be binding immediately
upon its execution, but, notwithstanding any provision of this Letter Agreement
to the contrary, this Letter Agreement will not become effective or operative
(and neither party will have any obligation hereunder) until the occurrence of
the “Closing” (as defined in the Merger Agreement). Notwithstanding any
provision in this Letter Agreement to the contrary, if the Merger Agreement is
terminated (with the effect that the Closing will not occur), this Letter
Agreement will immediately terminate and you will not be entitled to any
payments or benefits hereunder.

3.    Retirement and/or Termination of Employment Benefits. Based upon the
Sempra Agreement, Oncor hereby acknowledges and agrees that if you terminate
employment with Oncor at any time during the period beginning on the Closing
Date (as defined in the Merger Agreement) and ending [three (3) months]
[twenty-four (24) months]1 following the Closing Date (the “Protection Period”)
for any reason other than a termination for “Cause” (as defined in the
applicable Plan (as defined below) or any similar variation or derivative of the
same term used therein), Oncor will pay to you, and seek reimbursement from
Sempra Energy pursuant to the Sempra Agreement, any and all benefits including
change in control benefits to which you would be entitled under each employee
benefit plan of Oncor in which you participate immediately prior to the Closing
(collectively, the “Plans,” individually, a “Plan”) that are

 

1 

The time period will be twenty-four (24) months for David M. Davis and three
(3) months for the other executive officers that execute a Letter Agreement.



--------------------------------------------------------------------------------

payable under the terms of the Plan upon whichever of the following types of
termination events that would result in payment of the most favorable benefits
to you (without duplication of benefits): (a) a resignation for “Good Reason”
(as defined in the applicable Plan or any similar variation or derivative of the
same term used therein), (b) a termination without “Cause” (as defined in the
applicable Plan or any similar variation or derivative of the same term used
therein), or (c) your “Retirement” (as defined in the applicable Plan or any
similar variation or derivative of the same term used therein). If your
termination of employment during the Protection Period is due to death, the
benefits that become payable to you pursuant to the preceding sentence shall be
paid to your designated beneficiary or estate, as applicable. The benefits
payable under each Plan shall be paid at the time and in the form provided in
each Plan.

4.    Termination of Employment After the Protection Period. If you remain
employed at the end of the Protection Period, you will continue to be covered by
the Plans in accordance with the terms of such Plans as if this Letter Agreement
was never in force.

5.    Tax Withholding. Oncor shall withhold from all amounts payable hereunder
all federal, state, city or other taxes as may be required to be withheld
pursuant to any law or governmental regulation or ruling.

6.    Code Section 409A.

 

  (a) Specified Employees. Notwithstanding anything in this Letter Agreement to
the contrary, in the event that you are deemed to be a “specified employee” on
the date your employment with Oncor terminates, determined pursuant to an
identification methodology adopted by Oncor in compliance with Internal Revenue
Code (the “Code”) Section 409A, and if any portion of the payments or benefits
to be received by you upon separation from service would constitute a “deferral
of compensation” subject to Code Section 409A, then to the extent necessary to
comply with Code Section 409A, amounts that would otherwise be payable pursuant
to this Letter Agreement or the applicable Plan during the six (6) month period
immediately following the date of your termination of employment and benefits
that would otherwise be provided pursuant to this Letter Agreement or the
applicable Plan during the six (6) month period immediately following the date
of your termination of employment will instead be paid or made available on the
earlier of (i) within ten (10) days following the first business day of the
seventh month after the date of your termination of employment, provided that
you shall not have the right to designate the payment date or (ii) your death.

 

  (b) General. The parties intend for this Letter Agreement to either comply
with, or be exempt from, Code Section 409A, and all provisions of this Letter
Agreement will be interpreted and applied accordingly. Each payment under this
Letter Agreement shall be considered a separate payment and not one of a series
of payments for purposes of Code Section 409A.

7.    Legal Fees and Expenses. Oncor will pay all reasonable legal fees, costs
of litigation, prejudgment interest and other expenses which are incurred in
good faith by you as a result of Oncor’s refusal to provide any amounts or
benefits to which you become entitled under this Letter Agreement, or as a
result of Oncor (or any third party’s) contesting the validity,

 

2



--------------------------------------------------------------------------------

enforceability, or interpretation of this Letter Agreement with respect to the
amounts or benefits to which you become entitled under this Letter Agreement, or
as a result of any conflict between the parties pertaining to the amounts or
benefits to which you become entitled under this Letter Agreement. If such fees
and expenses are initially paid by you, subject to Section 6(a) of this Letter
Agreement, Oncor will reimburse you the full amount of such fees and expenses
after receipt from you of reasonable evidence of payment; provided, however,
that any such reimbursement will be made no later than December 31 of the year
following the year in which you incur the fees and expenses. In no event will
the amount of expenses eligible for reimbursement in one year affect the amount
of expenses to be reimbursed in any other taxable year.

8.    Applicable Law. The laws of Texas shall be the controlling law in all
matters relating to this Letter Agreement, without giving effect to principles
of conflicts of laws. Oncor shall apply and administer this Letter Agreement in
a manner such that the Employee Retirement Income Security Act of 1974, as
amended, does not apply to this Letter Agreement.

9.    Amendments. This Letter Agreement may only be amended if agreed to in
writing by you and Oncor. Further, during the Protection Period, Oncor shall not
modify or amend any Plan in any way that may be disfavorable to you unless such
modification or waiver is agreed to in writing by you.

10.    Complete Agreement. This Letter Agreement embodies the complete agreement
and understanding between the parties with respect to the subject matter hereof
and effective as of its date supersedes and preempts any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way. For the avoidance of
doubt, however, the parties agree that except as expressly set forth herein,
nothing in this Letter Agreement supersedes, preempts or amends any Plan.

11.    Counterparts. This Letter Agreement may be executed in two or more
counterparts (including by facsimile or PDF), each of which will be deemed an
original but all of which together will constitute one and the same instrument.

 

3



--------------------------------------------------------------------------------

Please be aware that this Letter Agreement does not constitute an offer or
guarantee of employment with Oncor. Please indicate your agreement to the terms
set forth herein by executing this Letter Agreement in the space provided below.

 

Very truly yours, ONCOR ELECTRIC DELIVERY COMPANY LLC By:  

 

  Name:   Title:

I hereby agree to the terms of this Letter Agreement.

 

By:  

 

  [Name] Date:  

 

 

4